Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

This CHANGE OF CONTROL AGREEMENT is made and entered into this _____ day of
_________, ____ (“Agreement”), by and between TranSwitch Corporation, a Delaware
corporation whose principal offices are located at 3 Enterprise Drive, Shelton,
Connecticut (the “Company”) and _________________________ (the “Employee”). The
Company and Employee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to assure that it will have the continued
dedication of key management personnel, notwithstanding the possibility of a
Change of Control (as defined below) of the Company.

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including Employee, to his assigned duties without
distraction in the face of circumstances arising from the possibility of a
Change of Control of the Company.

 

WHEREAS, in order to induce Employee to remain in the employ of the Company, the
Company is willing to provide Employee with certain severance benefits in the
event of a Change of Control of the Company, under the circumstances described
below.

 

NOW THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained in this Agreement, the Parties agree as follows.

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

“Change of Control” means any of the following:

 

(a) Acquisition of Stock by Third Party. Any “Person” (as defined below) is or
becomes the “Beneficial Owner” (as defined below), directly or indirectly, of
securities of the Company representing 51% or more of the combined voting power
of the Company’s then outstanding securities. “Person” shall have the meaning as
set forth in Sections 13 and 14 of the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations promulgated thereunder
(the “Exchange Act”) (including without limitation any two or more persons
acting as a group and deemed to be a single person under Section 13(d) pursuant
to Section 13(d)(3) and Rule 13d-5 promulgated thereunder); provided, however,
that Person shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity.

 

  



 

(b) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity.

 

(c) Liquidation. The approval by the stockholders of the Company of a
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(d) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

“Cause” means any of the following behaviors by the Employee: (a) the refusal or
willful failure to attempt in good faith to perform duties; (b) dishonesty or
willful misconduct in the performance of duties; (c) involvement in a
transaction in connection with the performance of duties for the Company, which
transaction is adverse to the interest of the Company or which is engaged in for
personal profit; (d) a material breach of any written agreement between the
Parties, including, but not limited to provisions related to confidentiality,
non-competition, non-solicitation, non-disclosure, return of company property
and non-disparagement; (e) a material breach of the Company’s Code of Business
Conduct and Ethics; (f) such other reason as would normally be treated as cause
under common law; (g) willful violation of any law, rule or regulation in
connection with the performance of duties (other than minor traffic violations
or similar offenses) or constituting a felony or a crime of moral turpitude.

 

“Good Reason” means:

 

(a) The occurrence, without Employee’s prior written consent, of any of the
following events (“Good Reason Event”): (i) the Employee is demoted from the
position he held at the Effective Date of the Agreement or the responsibilities
which are assigned to him at the Effective Date or the titles which he holds at
the Effective Date are materially adversely changed; or (ii) there is a material
reduction in the Employee’s total compensation, provided such material reduction
is also not made to the total compensation of similarly situated Employees of
the Company.

 

 

  



(b) A termination of employment by the Employee will only be deemed to be for
Good Reason if: (i) a “Good Reason Event” occurs; (ii) Employee gives 90 days
written notice to the Company of his intention to terminate for Good Reason,
where such notice is delivered to the Company within 90 days of the occurrence
of the Good Reason Event; (iii) the Company has 30 days to cure the Good Reason
Event, during which time the Employee shall cooperate with the Company in good
faith should the Company choose to cure the Good Reason Event; (iv) the Good
Reason Event is not cured during the 30 day cure period; and (v) Employee
continues to work until the expiration of the 90 day notice period, at which
time his employment is terminated.

 

“Disability” means the Employee’s physical or mental infirmity that impairs the
Employee’s ability to substantially perform the essential duties of his
position, with or without a reasonable accommodation as required by federal and
Connecticut law, for a period of 180 consecutive days.

 

2. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December ____, 2012; provided, however, that
commencing on December ____, 2012 and each December ____ thereafter, the term of
this Agreement shall automatically be extended for one additional year unless,
not later than by November ____ of the preceding year, the Company shall have
given Employee notice that it does not wish to extend this Agreement; provided,
further, that notwithstanding any such notice by the Company not to extend, if a
Change of Control of the Company shall have occurred during the original or
extended term of this Agreement, this Agreement shall continue in effect for at
least twelve (12) months from the date of the Change of Control.

 

3. Severance Benefits Following a Change of Control.

 

(a) If Employee’s employment with the Company is terminated on the day of or
within twelve (12) months following a Change of Control: (i) for any reason
other than death, Disability, Employee’s voluntary resignation, retirement or
Cause; or (ii) as a result of Good Reason, then subject to the terms and
conditions of this Agreement, Employee shall be entitled to the following
severance benefits in addition to all other compensation and benefits due to
Employee:

 

(i) Severance pay in an amount equal to nine (9) months of Employee’s
then-current base salary. Such payment shall be made in substantially equal
monthly installments, commencing within one month of the date on which the
Employee’s employment is terminated, and ending prior to March 15 of the
following calendar year. This constitutes the entire severance amount; the
Employee will not be entitled to any additional cash or equity payments,
including, but not limited to, full year, partial year or pro-rated bonuses or
Awards;

 

(ii) One hundred percent (100%) of any unvested stock options and one hundred
percent (100%) of any unvested RSUs previously awarded to the Employee shall
vest upon termination; and

 

 

  



 

(iii) The Company will provide Employee and his eligible dependents information
concerning the right to continue coverage under the Company’s group health plan
in accordance with applicable law, at Employee’s sole cost and expense. Employee
will be eligible to continue coverage provided Employee submits to the Company
the necessary election and/or enrollment forms and any other requested
information within any applicable time periods. The Company will continue to pay
the 100% of the premiums on Employee’s behalf, until the earlier of: nine (9)
months from the date of termination; the date the Employee reaches normal
retirement age; the Employee’s cancellation of such coverage in writing; the
date the Employee becomes eligible for coverage under another group health plan;
or the date on which any severance payment referenced in this Section 3 are
forfeited pursuant to Section 3(c).

 

(b) All other benefits shall cease as of the date of termination of Employee’s
employment in accordance with the terms of the respective plans.

 

(c) Employee shall not be entitled to the severance payments referenced in this
Section 3 if at the time such payments are to be begin, he is in material breach
of any written agreement between the Parties, including, but not limited to
provisions related to confidentiality, non-competition, non-solicitation,
non-disclosure, return of company property and non-disparagement. Employee shall
forfeit any remaining severance payments should he materially breach any written
agreement between the Parties, including, but not limited to provisions related
to confidentiality, non-competition, non-solicitation, non-disclosure,
non-return of company property and non-disparagement, after severance payments
have begun.

 

4. Compliance.

 

(a) 409A Compliance. The pay and benefits provided hereunder are designed to
comply with one or more of the exceptions to Section 409A of the Internal
Revenue Code and interpretive guidance thereunder (“Section 409A”). To the
extent that such payments do not comply with one or more of the exceptions to
Section 409A, the Company may, in its sole and absolute discretion, reduce or
delay payments hereunder or make other such modifications with respect to the
pay and benefits hereunder as it reasonably deems necessary to comply with one
or more of the exceptions to Section 409A. Notwithstanding the terms of this
agreement, if the Employee is a "specified employee" under Section 409A, only
amounts exempt from Section 409A as a “short term deferral” or under the
“separation pay” exception, as both terms are defined under the regulations
under Section 409A, will be paid upon a separation from service. Any amounts not
eligible for an exemption from Section 409A will be paid not earlier than six
months after a separation from service. Any amount delayed in accordance with
the previous sentence will be paid in a lump sum in the seventh month following
a separation from service.

 

(b) Code Section 280G. The pay and benefits hereunder are intended to be less
than an amount that would be taxable under Section 280G of the Internal Revenue
Code and interpretive guidance thereunder (“Section 280G”). To the extent that
payments under this Agreement would result in taxation under Section 280G, the
Company may, in its sole and absolute discretion, make reductions or other
modifications to such payments or schedule of such payments as it reasonably
deems necessary to avoid taxation under Section 280G, and/or to maintain its
ability to deduct such payments.

 

 

  



5. At Will Employment. Unless and to the extent otherwise agreed by the Company
and Employee in a separate written employment agreement, the employment of
Employee by the Company is “at will”, with either Party permitted to terminate
the employment at any time, with or without any reason.

 

6. Waiver and Release. In consideration for the severance pay and benefits
provided by the Company under this Agreement, which the Company has no legal
obligation to provide, Employee agrees to sign a Waiver and Release in a form
satisfactory to the Company before receiving the severance benefits provided
herein.

 

7. Successors and Assigns.

 

(a) This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees (collectively
“Representatives”).

 

(b) If Employee dies while any amounts are still payable to him/her under this
Agreement, all such amounts shall be paid in accordance with the terms of this
Agreement to Employee’s Representatives in installments or a lump sum, as
determined by the Company.

 

(c) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession or
assignment had taken place.

 

8. Notice. All notices, consents and other communications, including, without
limitation communications regarding termination of employment, required or
permitted hereunder shall be in writing and delivered by hand or by nationally
recognized courier service or by U.S. prepaid certified mail addressed to the
respective parties as follows:

 

 

If to Company:

TranSwitch Corporation

3 Enterprise Drive

Shelton, CT 06484

ATTN: Chief Financial Officer

 

If to Employee:

[NAME]

At the address currently on file with the Company

 

 

  



 

 

 

9. Modifications, Waivers and Survival of Obligations.

 

(a) No provision of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing and signed by the
Employee and the Company. A waiver of any condition or provision of this
Agreement shall be limited to the terms and conditions of such waiver and shall
not be construed as a waiver of any other provision or condition.

 

(b) The Employee agrees that his obligations and the covenants contained in this
and/or any other written agreement between the Parties related to
confidentiality, con-competition, non-solicitation, non-disclosure, return of
company property and non-disparagement, shall survive the termination of this
Agreement, regardless of the cause of such termination.

 

10. Governing Law. This Agreement shall be governed by the laws of the State of
____________ applicable to contracts made and to be performed in said state
without regard to the conflicts of laws or rules thereof.

 

11. Headings: The descriptive headings of the several Sections of this Agreement
are inserted for convenience of reference only and shall not constitute a part
of this Agreement.

 

12. Presumption: This Agreement or any Section thereof shall not be construed
against any party due to the fact that said Agreement or any Section thereof was
drafted by said party.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

[signature page follows]

 

 
 

 

IN WITNESS WHEREOF, the parties have hereunto set their hand and seals as of the
date first written above.

 





TRANSWITCH CORPORATION EMPLOYEE         By: ________________________________
________________________________ ___________________________________  
________________________________ PRINT NAME PRINT NAME



 

 

 

 

 

 

 